DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-31 and 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/164574 A1 to Van Dijk et al. (“Van Dijk”), later published as U.S. Patent Application Publication No. 2020/0307299.  Note that within the instant Office Action, all references to Van Dijk shall pertain to the United States publication.
	Regarding claim 21, Van Dijk anticipates a method for manufacturing (para. 1) a card (e.g. card body 2, as shown in fig. 1 and discussed at para. 40) having a transparent window (e.g. laser image layer 10, as shown in fig. 2 and discussed at para. 42; per para. 16, this laser image layer 10 assembly forms a transparent window structure) with a front side (e.g. upper side, as shown in fig. 2) and a back side (e.g. lower side, as shown in fig. 2), the method comprising: i) printing (per para. 41, colour pixels 9 may be formed by offset printing or inkjet printing; also note that the Merriam-Webster dictionary defines the term “print” as “to display on a surface for viewing”; note the manner in which colour pixels 9 are displayed immediately on the rear side of the laser image layer 10 assembly in fig. 2, positioned to be viewed through the aforementioned upper side of the assembly) a color picture (e.g. colour image C, as shown in fig. 2; note that per para. 42, colour pixels 9 form colour image C) on (fig. 2) the back side (aforementioned lower side) of the window (10): and ii) lasering (per para. 23, image lines 15 and 16 are laser engraved through lens structure 12, in order to form laser engraved images A and B of fig. 2 and para. 40) the front side (aforementioned upper side) of the window (10); iii) wherein the color picture (colour image C) and the lasering (laser engraved images A and B) form a composite secure (para. 15) color (para. 7 and 40-41) picture (e.g. composite portrait image discussed at para. 7 and 40-41).
	Regarding claim 22, Van Dijk anticipates the method of Claim 21, wherein printing (para. 41; also see the discussion set forth within the rejection of claim 21, supra) a color picture (C) on (fig. 2) the back side (aforementioned lower side) of the window (10) is carried out by at least one of dye sublimation or inkjet printing (para. 41).
	Regarding claim 23, Van Dijk anticipates the method of Claim 22, wherein lasering (para. 23) the front side (aforementioned upper side) of the window (10) comprises providing a lenticular screen (e.g. lenticular array 12, as shown in fig. 2) on the front side (aforementioned upper side) of the window (10).
	Regarding claim 24, Van Dijk anticipates the method of Claim 21, wherein lasering (para. 23) the front side (aforementioned upper side) of the window (10) comprises lasering under two different angles (para. 12).
	Regarding claim 25, Van Dijk anticipates the method of Claim 21, wherein printing (para. 41; also see the discussion set forth within the rejection of claim 21, supra) the color picture (C) on (fig. 2) the back side (aforementioned lower side) of the window (10) comprises printing an additional picture (per para. 40, more than one colour image may be provided) on the back side (aforementioned lower side) of the window (10) displaced from (note that a second colour image will have at least some components thereof that are displaced from those of the first colour image- otherwise, they would be the same exact image) the color picture (C).
	Regarding claim 26, Van Dijk anticipates the method of Claim 23, wherein lasering (para. 23) the front side (aforementioned upper side) of the window (10) comprises lasering under two different angles (para. 12).
	Regarding claim 27, Van Dijk anticipates the method of Claim 21, wherein lasering (para. 23) the front side (aforementioned upper side) of the window (10) is carried out before (per para. 24, the laser engraving to form image lines 15 and 16 may be performed prior to the time at which substrate 8 with its printed colour pixels 9 is added to the lower side of laser image layer 10 as shown in fig. 2) printing (para. 41; also see the discussion set forth within the rejection of claim 21, supra) the color picture (C).
	Regarding claim 28, Van Dijk anticipates the method of Claim 21, wherein lasering (para. 23) the front side (aforementioned upper side) of the window (10) is carried out after the step of (per para. 24, the laser engraving to form image lines 15 and 16 may be performed after the time at which substrate 8 with its printed colour pixels 9 is added to the lower side of laser image layer 10 as shown in fig. 2) printing (para. 41; also see the discussion set forth within the rejection of claim 21, supra) the color picture (C).
	Regarding claim 29, Van Dijk anticipates the method of Claim 21, wherein lasering (para. 23) the front side (aforementioned upper side) of the window (10) is carried out during the step of (per para. 8, the invention’s two-dimensional colour printing technique can be combined with its three-dimensional laser engraved image technology) printing (para. 41; also see the discussion set forth within the rejection of claim 21, supra) the color picture (C).
	Regarding claim 30, Van Dijk anticipates the method of Claim 21, wherein lasering (para. 23) the front side (aforementioned upper side) of the window (10) is carried out at least one of during the step of (per para. 8, the invention’s two-dimensional colour printing technique can be combined with its three-dimensional laser engraved image technology) printing (para. 41; also see the discussion set forth within the rejection of claim 21, supra) the color picture (C) or after the step of (per para. 24, the laser engraving to form image lines 15 and 16 may be performed after the time at which substrate 8 with its printed colour pixels 9 is added to the lower side of laser image layer 10 as shown in fig. 2) printing (para. 41; also see the discussion set forth within the rejection of claim 21, supra) the color picture (C), and further comprising at least one of laminating (fig. 2; note that the Merriam-Webster Dictionary defines the term “laminate” as “to make by uniting superposed layers of one or more materials) or printing an additional layer (e.g. substrate 8) over (e.g. over the lower side of, as shown in fig. 2) the color picture (C) on (fig. 2) the back side (aforementioned lower side) of the window (10).
	Regarding claim 31, Van Dijk anticipates the method of Claim 30, wherein the additional layer (8) is at least partly transparent (per para. 41, substrate 8 can be made of paper, plastics, or laminates thereof; note that both papers and plastics are available in at least minimally translucent forms).
	Regarding claim 33, Van Dijk anticipates a device (e.g. a printer performing the printing discussed at para. 8 and 21 and the laser writer discussed at para. 8, together) for manufacturing (para. 1) a card (e.g. card body 2, as shown in fig. 1 and discussed at para. 40) having a transparent window (e.g. laser image layer 10, as shown in fig. 2 and discussed at para. 42; per para. 16, this laser image layer 10 assembly forms a transparent window structure) with a front side (e.g. upper side, as shown in fig. 2) and a back side (e.g. lower side, as shown in fig. 2), the device (aforementioned printer and laser writer, together) comprising: i) a printing unit (aforementioned printer) configured to print (per para. 41, colour pixels 9 may be formed by offset printing or inkjet printing; also note that the Merriam-Webster dictionary defines the term “print” as “to display on a surface for viewing”; note the manner in which colour pixels 9 are displayed immediately on the rear side of the laser image layer 10 assembly in fig. 2, positioned to be viewed through the aforementioned upper side of the assembly) a color picture (e.g. colour image C, as shown in fig. 2; note that per para. 42, colour pixels 9 form colour image C) on (fig. 2) the back side (aforementioned lower side) of the window (10) by at least one of dye sublimation or inkjet printing (para. 41); and ii) a laser unit (aforementioned laser writer) configured to laser (per para. 23, image lines 15 and 16 are laser engraved through lens structure 12, in order to form laser engraved images A and B of fig. 2 and para. 40) the front side (aforementioned upper side) of the window (10) to form (para. 23) a lasered image (e.g. aforementioned laser engraved images A and B), such that the color picture (colour image C) and the lasered image (laser engraved images A and B) form a composite secure (para. 15) color (para. 7 and 40-41) picture (e.g. composite portrait image discussed at para. 7 and 40-41).
	Regarding claim 34, Van Dijk anticipates the device of Claim 33, wherein the laser unit (aforementioned laser writer) is configured to laser (para. 23) the front side (aforementioned upper side) of the window (10) under two different angles (para. 12).
	Regarding claim 35, Van Dijk anticipates the device of Claim 33, wherein the printing unit (aforementioned printer) is configured to print an additional picture (per para. 40, more than one colour image may be provided) on the back side (aforementioned lower side) of the window (10) displaced from (note that a second colour image will have at least some components thereof that are displaced from those of the first colour image- otherwise, they would be the same exact image) the color picture (C).
	Regarding claim 36, Van Dijk anticipates the device of Claim 33, further comprising a laminating unit (e.g. device combining the substrate 8 and laser sensitive layer 10 as discussed at para. 24) configured to at least one of laminate (fig. 2; note that the Merriam-Webster Dictionary defines the term “laminate” as “to make by uniting superposed layers of one or more materials) or print an additional layer (e.g. substrate 8) over (e.g. over the lower side of, as shown in fig. 2) the color picture (C) on (fig. 2) the back side (aforementioned lower side) of the window (10).
	Regarding claim 37, Van Dijk anticipates the device of Claim 33, wherein the laser unit (aforementioned laser writer) is configured to laser (para. 23) the front side (aforementioned upper side) of the window (10) at least one of after (per para. 24, the laser engraving to form image lines 15 and 16 may be performed after the time at which substrate 8 with its printed colour pixels 9 is added to the lower side of laser image layer 10 as shown in fig. 2) or while (per para. 8, the invention’s two-dimensional colour printing technique can be combined with its three-dimensional laser engraved image technology) the print unit (aforementioned printer) prints a color picture (C) on (fig. 2) the back side (aforementioned lower side) of the window (10).
	Regarding claim 38, Van Dijk anticipates the device of Claim 33, wherein the laser unit (aforementioned laser writer) is configured to laser (para. 23) the front side (aforementioned upper side) of the window (10) before (per para. 24, the laser engraving to form image lines 15 and 16 may be performed prior to the time at which substrate 8 with its printed colour pixels 9 is added to the lower side of laser image layer 10 as shown in fig. 2) the print unit (aforementioned printer) prints (para. 41; also see the discussion set forth within the rejection of claim 33, supra) a color picture (C) on (fig. 2) the back side (aforementioned lower side) of the window (10).
	Regarding claim 39, Van Dijk anticipates a card (e.g. card body 2, as shown in fig. 1 and discussed at para. 40) manufactured with the method (para. 1) according to Claim 21, and comprising a window (10) having a color picture (C) printed (para. 41; also see the discussion set forth within the rejection of claim 33, supra) on a back side (aforementioned lower side) and a lasered (para. 23) front side (aforementioned upper side).
Response to Arguments
Applicant’s arguments filed on 27 June 2022, with respect to the rejections of claims 21 and 33 under U.S. Patent Application Publication No. 2013/0193679 to Fuhse et al. and U.S. Patent Application Publication No. 2008/0284157 to Muke et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the aforementioned Van Dijk reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637